UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4470



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ORLEANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:07-cr-00163-PJM)


Submitted:   December 28, 2007            Decided:   January 11, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Matthew G. Kaiser, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Hollis Raphael Weisman, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Orleans    appeals    from   the   revocation    of   his

probation and the imposition of a sixty-day sentence.                  Orleans’

counsel has filed an Anders* brief, stating that there are no

meritorious issues for appeal but questioning whether Orleans’

sentence was plainly unreasonable.           Although informed of his right

to do so, Orleans has declined to file a pro se supplemental brief.

We affirm.

            We review a sentence imposed upon revocation of probation

to determine whether the sentence is plainly unreasonable.               United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).            In doing so,

we first assess whether the sentence is unreasonable, using a more

deferential standard as to issues of fact and the district court’s

exercise of discretion than that applied in reviewing a Guidelines

sentence.     Id.     If we find the sentence to be reasonable, the

inquiry ends.       Id. at 657.    If we find the sentence unreasonable,

we must then decide whether it is plainly so.                    Id.     “[T]he

sentencing court retains broad discretion to revoke a defendant’s

probation and impose a term of imprisonment up to the statutory

maximum.”    Id.

            We   conclude   that    Orleans’    sentence    is   procedurally

reasonable because, although Orleans’ offense is not covered by the

Sentencing    Guidelines,    see    U.S.     Sentencing   Guidelines    Manual


     *
      Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
§   1B1.9   (2006),   the   district    court    expressly   considered   the

arguments raised by Orleans as well as other relevant factors.             It

is substantively reasonable because the district court articulated

its reasons for selecting the sentence, namely, Orleans’ repeated

failure to comply with court orders and traffic laws. In addition,

the sentence is substantially below the statutory maximum of six

months.

            Accordingly,    we   affirm    the    revocation    of   Orleans’

probation and his sentence.            This court requires that counsel

inform his client in writing of his right to petition the Supreme

Court of the United States for further review.                 If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on the client.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -